ACCEPTED
                                                                                     01-14-01026-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                 6/9/2015 4:33:59 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                                No. 01-14-01026-CV

                  IN THE COURT OF APPEALS OF TEXAS     FILED IN
                                                1st COURT OF APPEALS
                       FOR THE FIRST DISTRICT       HOUSTON, TEXAS
                           HOUSTON, TEXAS       6/9/2015 4:33:59 PM
                                                             CHRISTOPHER A. PRINE
                                                                   Clerk
         ENSIGN SERVICES, LLC (F/K/A FE SERVICES, L.L.C.),
        FE SERVICES HOLDINGS, INC., AND JAMES STEWART,
                                    Appellants,
                                         V.
                           MARC JAN LEVESCONTE
                                     Appellee.

                     Appealed from the 333rd District Court
                 of Harris County, Texas, Cause No. 2009-04966

      UNOPPOSED MOTION FOR PRO HAC VICE ADMISSION OF
                     JAMES M. HARRIS


TO THE HONORABLE COURT OF APPEALS OF TEXAS FOR THE FIRST
DISTRICT OF HOUSTON, TEXAS:
      Appellants Ensign Services, L.L.C. (f/k/a FE Services, L.L.C.), FE Services

Holdings, Inc., and James Stewart ("Appellants") respectfully file their Unopposed

Motion for Pro Hac Vice Admission of James M. Harris pursuant to Texas

Government Code Section 82.001, et seq. and Rule XIX of the Rules Governing

Admission to the Bar of Texas. The undersigned counsel has consulted with Mr.

Kelley, the attorney representing Appellee Marc Jan Levesconte ("Appellee"). Mr.

Kelley states that Appellee does not oppose this motion.
      1.     Mr. Harris's contact information is: Seyfarth Shaw, LLP, 2029 Century

Park East 3500, Los Angeles, California 90067; Phone: (310) 277-7200; Fax: (310)

201-5219; email: jmharris@seyfarth.com.

      2.     Emma C. Mata is an attorney licensed in Texas and will remain

associated in these proceedings. Ms. Mata's contact information is: Seyfarth Shaw

LLP, 700 Milam Street, Suite 1400, Houston, Texas 77002; Phone: (713) 225-2300;

Facsimile: (713) 225-2340; email: emata@seyfarth.com, Texas State Bar No. 24029470.

      3.     Mr. Harris has not appeared or sought leave to appear in any Texas

federal or state courts within the past two years.

      4.     Mr. Harris is an active member in good standing in each of the following

courts and jurisdictions:

             a.     State of California;
             b.     District of Columbia;

             c.     United States Court of Appeals, for the Second, Fourth, Fifth,
                    Sixth, Ninth, and Tenth Circuits; and

              d.    United States Supreme Court.

       5.    Mr. Harris has not been the subject of any disciplinary action by the

State of California Bar, District of Columbia Bar, or any state or federal courts in any

jurisdiction of the United States.

       6.    Mr. Harris has not been denied admission to any state or federal courts

in the United States during the preceding five (5) years.
      7.     Mr. Harris is familiar with the Texas State Bar Act, the Texas State Bar

Rules, and the Texas Disciplinary Rules of Professional Conduct governing the

conduct of members of the State Bar of Texas, and will at all times abide by and

comply with same so long as this matter is pending and he has not withdrawn as

counsel herein.

      8.     Pursuant to Rule XIX(b) of the Rules Governing Admission to the Bar

of Texas, Appellants submit Ms. Mata's motion, which contains a statement that she

finds Mr. Harris to be a reputable attorney and recommending that Mr. Harris be

granted permission to participate in this matter before this Court. See Exhibit A, E.

Mata's Rule XIX(b) Motion.

      9.     Pursuant to Rule XIX(c) of the Rules Governing Admission to the Bar

of Texas, Appellants submit the Non-Resident Acknowledgement Letter from the

Texas State Board of Law Examiners. See Exhibit B, Acknowledgement Letter.

      WHEREFORE, Appellants respectfully request that this Motion be granted

and grant such other and further relief as is just and appropriate under the

circumstances.
Respectfully submitted,

/s/ Robert J Carty, Jr.

Emma C. Mata
Texas Bar No. 24029470
emata@seyfarth.corn
Robert J. Carty, Jr.
Texas Bar No. 00788794
rcarty@seyfarth. corn
Seyfarth Shaw LLP
700 Milam St., Suite 1400
Houston, Texas 77002
Telephone: (713) 225-2300
Facsimile : (713) 225-2340


Wanda McKee Fowler
Texas Bar No. 13698700
fowler@wrightclose.com
Wright & Close LLP
Three Riverway, Suite 600
Houston, Texas 77056
Telephone: (713) 572-4321
Facsimile: (713) 572-4320



ATTORNEYS FOR APPELLANTS
ENSIGN SERVICES, L.L.C.
(F/K/A FE SERVICES, L.L.C.),
FE SERVICES HOLDINGS, INC., AND
JAMES STEWART
                      CERTIFICATE OF CONFERENCE
      I certify that, on June 5, 2015, I conferred with Appellee's counsel, Lloyd
Kelley; and that Mr. Kelley informed me that Appellee does not oppose this Motion.


                                       /s/ Emma C Mata
                                       Emma C. Mata



                          CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of June, 2015, a true and correct copy of
the foregoing instrument was properly forwarded to counsel of record for Marc Jan
LeVesconte, Cross-Appellant/Appellee in accordance with the Texas Rules of
Appellate Procedure, as follows:

       Lloyd E. Kelley
       THE KELLEY LAW FIRM
       2726 Bissonnet, Ste. 240 PMB 12
       Houston, Texas 77005
       (281) 652-5973 - fax
       Attorney for Plaintiff


                                       /s/ Emma C. Mata
                                       Emma C. Mata
EXHIBIT A
                               No. 01-14-01026-CV

                  IN THE COURT OF APPEALS OF TEXAS
                        FOR THE FIRST DISTRICT
                           HOUSTON, TEXAS

          ENSIGN SERVICES, LLC (F/K/A FE SERVICES, L.L.C.),
         FE SERVICES HOLDINGS, INC., AND JAMES STEWART,
                                    Appellants,
                                        V.
                          MARC JAN LEVESCONTE
                                     Appellee.

                    Appealed from the 333rd District Court
                of Harris County, Texas, Cause No. 2009-04966

   EMMA C. MATA'S MOTION PURSUANT TO RULE XIX(B) OF THE
    RULES OF GOVERNING ADMISSION TO THE BAR OF TEXAS

TO THE HONORABLE COURT OF APPEALS OF TEXAS FOR THE FIRST
DISTRICT OF HOUSTON, TEXAS:
      Emma C. Mata respectfully files her motion pursuant to Rule XIX(b) of the

Rules of Governing Admission to the Bar of Texas in support of Appellants Ensign

Services, L.L.C. (f/k/a FE Services, L.L.C.), FE Services Holdings, Inc., and James

Stewart ("Appellants") Unopposed Motion for Pro Hac Vice Admission of James M.

Harris. The undersigned counsel hereby finds that Mr. Harris is a reputable attorney

and move that Mr. Harris be granted permission to participate in this matter before

this Court.
      WHEREFORE, Emma C. Mata, on behalf of Appellants, hereby respectfully

request that this Motion be granted and grant such other and further relief as is just

and appropriate under the circumstances.

                                  Respectfully submitted,
                                   / s I Emma C. Mata


                                   Emma C. Mata
                                   Tex. Bar No. 24029470
                                   emata@seyfarth.com
                                   SEYFARTH SHAW LLP
                                   700 Milam, Suite 1400
                                   Houston, Texas 77002
                                   Telephone: (713) 225-2300
                                   Telecopier: (713) 225-2340

                                   Attorneys for Appellants Ensign Services, LL C
                                   (f/ k/ a FE Services, LL C.),
                                   FE Services Holdings, Inc., and James Stewart
EXHIBIT B
                                                    Board of Law Examiners
                                                         Appointed by the Supreme Court of MVO




                                            Non-Resident Acknowledgment Letter
                                                       June 03, 2015

JAMES MICHAEL HARRIS
SEYFARTH SHAW LLP
2029 CENTURY PARK EAST 3500
LOS ANGELES CA 90067-3021


Application Received: 6/3/15
Causeiroxas Court of Record; 01-14-01026-CV COURT OF APPEALS FOR THE 1ST DISTRICT

 FROM: Angus Tilney, Licensure Analyst, 512-463-5409


This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
your Proof of Payment of Fee.

Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
request for permission to participate in proceedings in a Texas Court. The next step is to file a
sworn motion, in compliance with Rule XIX of the current Rules Governing Admission to the
Bar of Texas, in the Texas Court in which you request to participate, which must be
accompanied by this acknowledgment letter, The decision to grant or deny your application is
ultimately made by the Texas Court in which you request to participate.




            AddresA                                                                                                              Street Address
 Post Office Box 13486       Telephone: 512-Afi3-I 621     Facsimile: 112.46).5300   Wel:Silt: www.ble.stata.lk.te   20.5 Went 14th Street, 5th Floor
Austin, Texas 78 71 1-3486                                                                                                Austin, Texan 78701